Citation Nr: 1417697	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  11-09 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to accrued benefits in the form of reimbursement for medical expenses.



ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel



INTRODUCTION

The Veteran had active honorable service from August 1943 to August 1945 and a period of service from August 1945 to September 1947, for which he received a bad conduct discharge.  This period is not eligible for consideration of VA benefits.  He died in November 2009.  The appellant is the Administrator of the estate.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota which denied entitlement to any additional benefits based on unreimbursed medical expenses.  The file is otherwise within the jurisdiction of the Waco, Texas, Regional Office (RO).

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.  


FINDING OF FACT

At the time of his death, the Veteran did not have a claim pending for VA benefits and there were no due and unpaid periodic monetary benefits that the Veteran was entitled to receive.  There are no legal provisions that provide for reimbursement of routine medical expenses.  Such expenses were submitted by the Veteran to reduce his income for non-service connected pension purposes.


CONCLUSION OF LAW

The criteria for accrued benefits have not been met. 38 U.S.C.A. § 5121 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.160(c), 3.1000 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Generally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). However, as the law as mandated by statute, and not the underlying facts or development of the facts, is dispositive of the appellant's claim, these provisions are not applicable to the instant appeal.  See Kane v. Principi, 17 Vet. App. 97, 103 (2003).

Analysis

The appellant argues that she is entitled to payment for unreimbursed medical expenses incurred prior to the Veteran's death on behalf of the Veteran's estate.

Periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at the date of death and due and unpaid for a period not to exceed two years, shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2013).  A claim for such benefits must be filed within one year of the Veteran's death.  38 C.F.R. § 3.1000(a), (c) (2013).  In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the Federal Circuit concluded that, for a surviving spouse to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."

A review of the claims file reflects that the Veteran was receiving nonservice-connected pension as well as special monthly pension at the time of his death in November 2009.  He was not receiving any other VA benefits and there were no pending claims for additional VA benefits at the time of death.  According to a November 2009 VA letter, the appellant received the Veteran's nonservice-connected pension payment for the month of his death.  The appellant has not disagreed with these facts.  Payment of appropriate non-service connected burial benefits has been made.

The appellant argues for entitlement to unreimbursed medical expenses as catalogued in VA Form 21-8416.  It appears that the appellant misunderstands the purpose of this form.  Basic entitlement to an improved (non-service-connected) pension exists if, among other things, a veteran's income is not in excess of the maximum annual pension rate specified in 38 C.F.R. § 3.23 (2013).  The purpose of the medical expense report, as stated in the note at the top of the form, is to lower a veteran's countable income in order to qualify for nonservice-connected pension.  38 C.F.R. § 3.272 (2013).  There are no legal provisions that authorize reimbursement of regularly incurred medical expenses.

As there were no claims pending at the time of the Veteran's death and he was not entitled to any benefits under any rating or decision (other than the paid nonservice-connected pension benefits and special monthly pension), the legal criteria for award of accrued benefits are not met and the claim must denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426   (1994).  The Board acknowledges the appellant's contentions and her loss.  However, the Board is bound by the law and without the authority to grant benefits on any other basis.  See 38 U.S.C.A. §§ 503, 1704 (West 2002).



ORDER

Entitlement to accrued benefits is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


